Order entered May 1, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-14-00507-CR

                             FLOR DEMARI BALCARCEL, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. MB10-33676C

                                           ORDER
        The Court REINSTATES the appeal.

        On April 29, 2015, we ordered the trial court to make findings appellant’s brief had not

been filed. Appellant has tendered his brief, together with an extension motion. Therefore, in

the interest of expediting the appeal, we VACATE the April 29, 2015 order requiring findings.

        We GRANT the April 29, 2015 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE